Case: 09-30478 Document: 00511385642 Page: 1 Date Filed: 02/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 17, 2011
                                     No. 09-30478
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WILLIAM EDWARD STEWART,

                                                   Petitioner-Appellant

v.

JOE KEFFER,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:08-CV-909


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       In 1999, William Edward Stewart, federal prisoner # 83508-079, pleaded
guilty to money laundering, in violation of 18 U.S.C. § 1956.1 In 2008, Stewart
filed a petition under 28 U.S.C. § 2241 arguing that his money laundering
conviction should be invalidated in light of the Supreme Court’s then-recent
decision in United States v. Santos, 553 U.S. 507 (2008). Prior to service on the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
         Accordingly, the recent amendment to this statute defining “proceeds” to include
“gross receipts of such activity” is not in contention. 18 U.S.C. 1956(c)(9)(2009).
    Case: 09-30478 Document: 00511385642 Page: 2 Date Filed: 02/17/2011

                                  No. 09-30478

defendant, the district court dismissed the § 2241 petition concluding that
Stewart did not meet the requirements for proceeding under the savings clause
of 28 U.S.C. § 2255 as set forth in Reyes-Requena v. United States, 243 F.3d 893,
904 (5th Cir. 2001). In reviewing the denial of habeas relief, the district court’s
findings of facts are reviewed for clear error and issues of law are reviewed de
novo. Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
      In this case, the district court limited the application of Santos to cases of
illegal gambling. The district court did not have the benefit of this court’s
contrary reasoning in Garland v. Roy, 615 F.3d 391, 402-04 (5th Cir. 2010),
when it reached this conclusion. Accordingly, the judgment of dismissal of
Stewart’s § 2241 petition is VACATED, and the matter is REMANDED to
determine whether, consistent with Garland, his claim falls within the savings
clause of § 2255.
      Stewart’s motion for release pending appeal is DENIED. See Calley v.
Callaway, 496 F.2d 701, 702 (5th Cir. 1974).




                                         2